Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
          REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-5 and 9, drawn to a method.
Group II, claims 6-8, drawn to an apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of a lightning current arresting device having an electrical conductor and the resistance values as defined in the claims, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of DE10233528, Dehn et al. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable . 
During a telephone conversation with Christian Bodner on 6/9/2021, a provisional election was made without traverse to prosecute the invention of invention 1, claims 1-5 and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.





EXAMINER'S AMENDMENT

Claims 2 and 6-9 are cancelled.

(Currently Amended) A method for designing lightning protection systems for 
wherein an insulated lightning arresting line of a lightning protection system of the lightning protection systems is at least partly designed as an insulated electrical conductor with a conductive layer or casing of the insulated lightning arresting line, 
and conductive structures are located in a respective building or a respective installation, 
wherein the conductive structures are potentially exposed to an induction occurring in an event of a lightning current to be arrested, 
and correspondingly the conductive layer on the insulated lightning arresting line together with the respective conductive structure forms a secondary loop, 
including the following steps:
analyzing a spatial position of the conductive structures in the building or the respective installation to be protected and determination of potential secondary loops;
determining critical distances of the insulated lightning arresting line, 
and estimating an induction effect in the secondary loop from standard lightning surge current variables for a range of the critical distances which cannot be varied by increasing a separation distance, while considering a total length of the lightning arresting line and a total displacement current resulting therefrom;
comparing an evaluated potential maximum circulating current caused by induction in the secondary loop to an acceptable threshold value;
modifying the insulated lightning arresting line if an excess of a threshold value is to be expected, by specifically increasing at least in longitudinal sections, a resistance value of the conductive layer or casing applied to the insulation of the insulated lightning arresting line, 
wherein an upper limit of the resistance increase is predefined by a floating discharge operating field strength in a respective section that had been modified in its resistance value;
characterized in that the conductive layer of the insulated lightning arresting line is of high impedance over its entire operating length, however, a value of 10 kOhm/m is not exceeded; and
characterized in that the increased resistance value is rated such that the current i2 in the respective secondary loop is 0.1 to 1 % of the current i1 flowing in the primary loop, i.e. in the event of lightning current, through the arresting device.

(Cancelled)

(Original) The method according to claim 1,
characterized in that


(Previously Presented) The method according to claim 1,
characterized in that
the conductive layer or casing of the insulated arresting line has at one or more longitudinal sections embedded, high-voltage resistant resistance areas that are free from floating discharges.

(Previously Presented) An insulated lightning current arresting device for the exterior lightning protection of buildings, objects and/or installations designed according to claim 1.

(Cancelled) 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Dehn, Takashi (CN 10151313) and Chahaman (CN 101133538) does not disclose the conductive layer of the insulated lightning arresting line is of high impedance over its entire operating length, however, a value of 10 kOhm/m is not exceeded; and characterized in that the increased resistance value is rated such that the current i2 in the respective secondary loop is 0.1 to 1 % of the current i1 flowing in the primary loop, i.e. in the event of lightning current, through the arresting device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847